759 N.W.2d 881 (2009)
Omar SALEH, Plaintiff-Appellee,
v.
MICHIGAN ASSIGNED CLAIMS FACILITY, Defendant-Appellant.
Docket No. 137001. COA No. 274634.
Supreme Court of Michigan.
February 4, 2009.

Order
On order of the Court, the application for leave to appeal the June 19, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.